internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-119045-02 date date legend taxpayer state x dealer manager corp r ins corp m n dear this is in response to your authorized representative’s submission dated date and subsequent submissions requesting rulings that certain extended service contracts issued by or ceded to taxpayer are insurance contracts for federal tax purposes and that for the calendar_year taxpayer qualifies as an insurance_company taxable under sec_831 of the internal_revenue_code plr-119045-02 facts taxpayer is incorporated in state x taxpayer is not licensed as an insurance_company under the laws of state x taxpayer’s stock is owned by four individual shareholders the same four individuals also own dealer in the same proportion of ownership that they own taxpayer dealer is engaged in business as an automobile dealership company and is also incorporated under the laws of state x taxpayer’s business activities will consist of the issuance of three types of automobile service contracts ascs collectively taxpayer will be the obligor for all ascs the daily business operations of taxpayer will be managed by manager corp an unrelated entity the ascs will be marketed by dealer which sells new and used vehicles and parts services new and used vehicles and provides body shop services the terms of the marketing relationship between taxpayer and dealer are governed by an agreement between the parties upon the start of taxpayer’s business certain existing ascs and the related reserves will be ceded to taxpayer by manager these ascs had been warehoused by manager the terms of the warehousing arrangement were governed by an agreement between the taxpayer and manager taxpayer’s business_purpose for these transactions is to engage in the business of offering motor_vehicle purchasers an opportunity to shift a material portion of their individual risk for certain expenses related to vehicle ownership each of the specific ascs are described below the motor_vehicle service_contract mvsc provides the purchaser with protection against economic loss for repair of the purchased motor_vehicle for certain expenses caused by mechanical breakdown that are not covered by the manufacturer’s warranty the mvsc also covers a portion of i towing cost and ii replacement rental costs associated with a mechanical breakdown the mvsc does not cover incidental or consequential damages such as property damage personal injury inconvenience or loss of automobile use additionally the mvsc does not cover preventative and routine maintenance 1according to a supplementary submission the effective date of the ceding of these contracts from manager to taxpayer was date taxpayer represents that m mvscs and tscs were ceded to it by manager mvscs and tscs are defined in the text infra plr-119045-02 the terms of the mvscs provide that taxpayer agrees to pay for the repair or replacement of any covered parts that are defective in materials or workmanship except for the deductible for the contract period the contract period which varies depending upon the coverage selected is based upon a maximum period of time or a maximum number of miles driven whichever occurs first as indicated above the terms of the mvsc do not cover parts that are covered by a manufacturer’s warranty therefore except for the coverage of certain towing and rental replacement costs or those mvscs that cover parts that are not covered by a manufacturer’s warranty liability under the mvsc does not arise until the manufacturer’s warranty expires further taxpayer represents that none of the mvscs issued by taxpayer will cover payment for costs for which either the manufacturer or dealer would be liable under warranties associated with the vehicle or other products sold tire service contracts tscs are offered for both new and used vehicles for new vehicles a tsc covers the vehicle’s tires as listed in the validation section of the contract for the usable tread life of the tire which becomes unserviceable as a result of a road hazard the tscs provide similar coverage for the tires of a used vehicle that are listed in the validation section of the contract the tscs provide that if a tire covered by the plan becomes unserviceable because of a road hazard during the usable tread life of the tire the tire will be replaced with a comparable new tire the tsc contract defines usable tread as the original tread depth le sec_2 mounting and balancing if required will be performed at no charge when the tread is worn down to to the tread wear indicators the tire is considered worn out and the plan ends regardless of the age of the tire additionally the tscs do not cover incidental or consequential damages such as property damage personal injury inconvenience or loss of automobile use further taxpayer represents that none of the tscs will cover payment for costs for which either the manufacturers or dealer would be liable under warranties associated with the tires also the tscs do not cover preventative and routine maintenance taxpayer represents that the price charged by dealer for repair services to vehicles and tires under the mvscs and the tscs is the same as dealer charges when it performs comparable work for unrelated parties such as warranty work for unrelated companies the preventative maintenance contract pmc provides for certain preventative and routine services ie oil or other fluid changes tune-ups etc and similar services the pmc does not cover incidental or consequential damages such as property damage personal injury inconvenience or loss of automobile use further taxpayer represents that none of the pmcs issued by taxpayer will cover payment for costs for which either the manufacturer or dealer would be liable under warranties associated with the vehicle or other products sold plr-119045-02 when dealer sells a vehicle it offers the purchaser of the vehicle any combination of the ascs to limit the purchaser’s exposure to the various types of risk and cost of ownership dealer is authorized to complete the form s provided by taxpayer and to collect the premium s from the purchasers of the ascs for each asc sold dealer remits a specific_portion of the premium to taxpayer and retains the balance taxpayer provides no automotive services to the holders of the ascs it merely reimburses the service facility or the holder of the asc for costs covered under the agreement while the terms of the ascs provide incentives for the vehicle owner to return to the selling dealership for service under the terms of the contracts the contract holder can choose the service facility however if the purchaser chooses a service facility other than dealer the purchaser must then have the problem diagnosed and receive approval for the cost of service from manager prior to the start of any work in the event that a contract holder cancels coverage under one of the ascs prior to its expiration date taxpayer will make a refund to the contract holder of the unexpired portion of the asc premium pursuant to a formula set forth in the asc additionally taxpayer has entered into a reinsurance agreement with r ins corp an unrelated licensed insurance_company under the agreement r agrees to indemnify taxpayer in the event of bankruptcy so long as taxpayer is a going concern it is anticipated that taxpayer will retain the risk of loss for all ascs issued taxpayer represents that it anticipates that dealer will sell n mvscs and tscs that are issued by taxpayer per month in additionally over the next four years taxpayer plans to undertake an increasing amount of asc business that dealer is expected to produce for it other than dealer allowing taxpayer to incrementally write a greater portion of the asc business that dealer can produce there are no written or unwritten agreements understandings etc between dealer and its shareholders with respect to taxpayer’s operations as stated above taxpayer’s business activities will consist of the issuance of the three types of asc contracts additionally taxpayer will invest the funds it receives from issuing such contracts taxpayer represents that as of date the date of a supplemental submission the charges from the sales of the pmcs are about percent the total premiums and charges from the sales of the mvscs tscs and pmcs taxpayer represents that it is unlikely that the charges for pmcs will ever exceed percent of total premiums and charges in connection with taxpayer’s investment activities taxpayer has contracted with a professional investment_advisor to manage the investment of excess cash the excess cash is determined on a monthly basis and is transferred to the investment_advisor to invest none of taxpayer’s employees has any daily responsibility for plr-119045-02 overseeing investments taxpayer represents that its investment activities are and will be de_minimis or incidental to its insurance activities requested ruling sec_1 the mvsc are insurance contracts for federal tax purposes the tscs are insurance contracts for federal tax purposes taxpayer will be taxable in under sec_831 as an insurance_company other than a life_insurance_company notwithstanding the sale of pmcs because taxpayer’s primary and predominant business activity is the issuing of insurance contracts pursuant to sec_1_801-3 of the income_tax regulations law and analysis sec_831 of the internal_revenue_code provides that taxes as computed in sec_11 will be imposed on the taxable_income of each insurance_company other than a life_insurance_company sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 of the code the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1 b now sec_1_801-3 of the regulations sec_1_801-3 of the regulations provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 further provides that though the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that taxpayer was not recognized as an insurance_company for state law purposes neither the internal_revenue_code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as plr-119045-02 involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 while parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was not held to be self-insurance because the economic risk of loss was not that of the parent modified on other grounds revrul_2001_31 2000_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite based on the information submitted we conclude that for federal tax purposes the mvscs and the tscs are insurance contracts not prepaid service contracts unlike prepaid service contracts the mvsc and the tscs are aleatory contracts under which taxpayer for a fixed price is obligated to indemnify the contractholder for economic loss not covered by the manufacturer’s warranty arising from the mechanical breakdown of and repair expense to a purchased automobile or from damage to tire from road hazards the contracts are not prepaid service contracts because taxpayer does not provide any repair services further by accepting a large number of risks taxpayer has distributed the risk of loss under the contracts so as to make the average loss more predictable based on taxpayer’s representations concerning its business activities in we find taxpayer’s primary and predominant business activity during is the issuing of mvscs and tscs which we have just concluded are insurance contracts for federal tax purposes thus under sec_1_801-3 of the regulations taxpayer qualifies as an insurance_company in for purposes of sec_831 of the code conclusions plr-119045-02 the mvscs are insurance contracts for federal tax purposes the tscs are insurance contracts for federal tax purposes taxpayer qualifies as an insurance_company in for purposes of sec_831 of the code caveat sec_1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning whether taxpayer’s gross premiums written include the entire amount the purchasers of the mvscs and the tscs pay to the participating dealers for their contracts no ruling has been requested and no opinion is expressed concerning what amount if any paid_by the purchasers of the mvscs and the tscs and retained by dealer is deductible as a commission expense by taxpayer this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to taxpayer’s federal_income_tax return for the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely mark s smith chief branch office of associate chief_counsel financial institutions products
